Case: 06-11206      Document: 00512769650         Page: 1    Date Filed: 09/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 06-11206
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        September 16, 2014
                                                                             Lyle W. Cayce
DANIEL TILLI,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

EXXON MOBIL OIL CORPORATION; LEE RAYMOND, CEO; REX
TILLERSON,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:05-CV-2409


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Daniel Tilli seeks leave to proceed in forma pauperis (IFP) to appeal the
dismissal of his civil suit against the defendants for failure to state a claim on
which relief may be granted. Tilli filed the suit contending that the defendants
had violated the Consumer Protection Act, the Interstate Commerce Act, and
the Sherman Act by illegally raising the price of gas and oil for personal gain.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 06-11206     Document: 00512769650      Page: 2    Date Filed: 09/16/2014


                                  No. 06-11206

He alleged that the defendants had violated his civil rights by forcing him to
use his pension to pay for the excessive cost of their products. Tilli also moved
to have the district court judge recused from his case. By moving for leave to
proceed IFP, Tilli is challenging the district court’s certification that his appeal
was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).
      Failure to identify an error in the district court’s analysis is the same as
if the appellant had not appealed the judgment. Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs
are liberally construed, even pro se litigants must brief arguments in order to
preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      Tilli provides only minimal briefing regarding the claims he seeks to
raise on appeal. He does not challenge the district court’s denial of his motion
for recusal or the court’s determination that he failed to state a civil rights
violation. Accordingly, he has abandoned these issues on appeal. See Yohey,
985 F.2d at 224-25. As to his remaining claims, Tilli makes only conclusory
assertions that the defendants have violated the Consumer Protection Act, the
Interstate Commerce Act, and the Sherman Act by raising their gas prices.
Accordingly, his request for leave to proceed IFP is denied and his appeal is
dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                         2